 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6   Attorney for Charles Hoffman

 7
                                UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                              Case No. 2:13-cr-00310-JCM-CWH

11                 Plaintiff,                                STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
12          v.
                                                                    (First Request)
13   CHARLES HOFFMAN,

14                 Defendant.

15
16          IT   IS    HEREBY        STIPULATED         AND      AGREED,      by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Daniel J. Cowhig, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Rebecca A. Levy, Assistant Federal Public Defender, counsel
20   for Charles Hoffman, that the Revocation Hearing currently scheduled on May 29, 2019
21   at 11:00 a.m., be vacated and continued to a date and time convenient to the Court, but no
22   sooner than two (2) weeks.
23          This Stipulation is entered into for the following reasons:
24          1.     Defense counsel requires additional time to prepare, investigate, and discuss the
25   case with Defendant. Additionally, defense counsel will be out of the district attending the
26   Federal Defender Conference.
 1        2.     The defendant is in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the first request for a continuance of the revocation hearing.
 4        DATED this 15th day of May, 2019.
 5
 6   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 7
 8       /s/ Rebecca A. Levy                            /s/ Daniel J. Cowhig
     By_____________________________                By_____________________________
 9   REBECCA A. LEVY                                DANIEL J. COWHIG
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:13-cr-00310-JCM-CWH
 4
                      Plaintiff,                          ORDER
 5
            v.
 6
     CHARLES HOFFMAN,
 7
                      Defendant.
 8
 9
10          IT   IS     ORDERED       that   the   revocation   hearing   currently   scheduled   for

11   Wednesday, May 29, 2019 at 11:00 a.m., be vacated and continued to June 12, 2019, at

12   the hour of 10:00 a.m.

13          DATED this
                   May___
                       15,day of May, 2019.
                           2019.

14
15
                                                    UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                      3
